DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Melissa Kleine on February 22, 2022.
The application has been amended as follows: 
1. (Currently Amended) An underpants-type disposable diaper comprising:
a front side outer member configuring at least a lower torso portion of a front body and a back side outer member configuring at least a lower torso portion of a back body, the front side outer member and the back side outer member being separated from each other and spaced apart in a front-back direction in a middle in the front-back direction;
an inner member including a liquid pervious top sheet located on a front surface side, a liquid impervious sheet formed of a resin film located on a back surface side, and an absorbent body interposed therebetween, extending in the front-back direction from the front side outer member to the back side outer member and being joined to each of the front side outer member and the back side outer member, a waist opening and a pair of left and right leg openings being formed by joining both side portions of the front side outer member and both side portions of the back side outer member,
respectively; and
a display sheet formed of a resin film and being provided between at least one of the front side outer member and the back side outer member and the inner member,
wherein a perforated nonwoven fabric provided with a plurality of holes having intervals and penetrating a front and a back is interposed at least from a crotch side edge of the at least one of the front side outer member and the back side outer member overlapping the display sheet, toward a side of the waist opening, to a region between the display sheet and the liquid impervious sheet, and
wherein an internal surface and an external surface of the perforated nonwoven fabric are bonded to facing surfaces, respectively, through a hot melt adhesive; and
wherein, in a bonding region on at least one of the internal and external surfaces of the perforated nonwoven fabric, the hot melt adhesive is not present inward of a peripheral portion of an area corresponding to each hole, and the hot melt adhesive is present in a continuous plane in and outwards of the peripheral portion of the area corresponding to each hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781